NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                HORACE L. WORLEY,
                 Claimant-Appellant

                            v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                       2018-1344
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-1854, Judge Mary J. Schoelen.
                ______________________

                Decided: March 13, 2019
                ______________________

   KENNETH M. CARPENTER, Law Offices of Carpenter
Chartered, Topeka, KS, argued for claimant-appellant.

    ERIC PETER BRUSKIN, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, argued for respondent-appellee. Also repre-
sented by MARTIN F. HOCKEY, JR., ROBERT EDWARD
KIRSCHMAN, JR., JOSEPH H. HUNT; CHRISTOPHER O.
ADELOYE, BRIAN D. GRIFFIN, Office of General Counsel,
2                                          WORLEY v. WILKIE




United States Department of Veterans Affairs, Washing-
ton, DC.
               ______________________

Before PROST, Chief Judge, MOORE and WALLACH, Circuit
                       Judges.
MOORE, Circuit Judge.
    Horace Worley served two periods of active duty in the
United States Navy, the first from January 1984 to Janu-
ary 1988 and the second from September 2004 to January
2005. He seeks disability benefits for migraine headaches.
It is undisputed that Mr. Worley suffers from migraine
headaches and that those headaches increased in severity
during his service. The Board of Veterans Appeals found
that Mr. Worley’s service entrance examination did not
note a headache disorder. It determined, therefore, that
Mr. Worley was entitled to a presumption that he was in
sound condition at the time he entered service. Once a vet-
eran establishes that he is entitled to a presumption of
soundness, the Secretary can rebut that presumption with
“clear and unmistakable evidence” that the injury or dis-
ease (1) “existed before acceptance and enrollment” and (2)
“was not aggravated by . . . service.” 38 U.S.C. § 1111. The
Board found the Secretary rebutted the presumption with
clear and unmistakable evidence of both elements.
    The Court of Appeals for Veterans Claims vacated the
Board’s decision and remanded. In remanding, the Veter-
ans Court noted the Secretary conceded that in assessing
whether Mr. Worley’s migraines were aggravated by his
service, the Board had provided inadequate reasons or ba-
ses for exclusively relying on a 2014 opinion from Nurse
Practitioner Angela Donnelly, in light of a contradictory
2010 opinion from Dr. Carolyn Hughes which the Board
did not address. It remanded for the Board to address this
inconsistency.
WORLEY v. WILKIE                                         3



    We see no error in the Veterans Court remanding for
the Board to reevaluate the record and explain the reasons
and bases for its determination that the Secretary rebutted
the presumption of soundness. However, in the circum-
stances of this case, it is error for the Veterans Court to
suggest that the Secretary may expand the record with ad-
ditional medical testimony if the current record is inade-
quate to meet the Secretary’s burden. While we affirm the
Veterans Court’s remand decision, we modify the remand
to make clear that if the current record is inadequate for
the Secretary to meet his burden, he may not seek to sup-
plement the record.
               AFFIRMED AS MODIFIED
                          COSTS
   No costs.